                                                                   Case 2:20-cv-00015-KJD-BNW Document 4 Filed 01/20/20 Page 1 of 3


                                                              1    LIPSON NEILSON P.C.
                                                                   JOSEPH P. GARIN, ESQ.
                                                              2    Nevada Bar No. 6653
                                                                   JESSICA A. GREEN, ESQ.
                                                              3    Nevada Bar No. 12383
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500
                                                              5    (702) 382-1512 - fax
                                                                   jgarin@lipsonneilson.com
                                                              6    jgreen@lipsonneilson.com
                                                              7    SIMMONDS & NARITA, LLP
                                                                   LEANNE YU, ESQ. (pro hac vice pending)
                                                              8    44 Montgomery Street, Suite 3010
                                                                   San Francisco, CA 94104
                                                              9    (415) 283-1010
                                                                   LYu@snllp.com
                                                              10
                                                                   Attorneys for Defendant Alorica, Inc.
                                                              11
                                                              12                            UNITED STATES DISTRICT COURT
                                                                                                   DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14
                                                                   CARISSA CHRISTENSEN                          Case No.: 2:20-cv-00015-KJD-BNW
                                                              15
                                                                             Plaintiff,
                                                              16                                                STIPULATION AND ORDER FOR
                                                                   vs.                                          AN EXTENSION OF TIME FOR
                                                              17                                                DEFENDANT ALORICA, INC., TO
                                                                   ALORICA, INC.; GC SERVICES, LP; and          RESPOND TO THE COMPLAINT
                                                              18   CONVERGENT OUTSOURCING, INC.                 [ECF NO. 1]
                                                              19              Defendants.                       (First Request)
                                                              20

                                                              21          IT IS HEREBY STIPULATED by and between Plaintiff Carissa Christensen and

                                                              22   Defendant Alorica, Inc., through their respective counsel of record, that the time for

                                                              23   Alorica, Inc., to file and serve a response to Plaintiff’s Complaint [ECF No. 1] should be

                                                              24   extended from February 4, 2020, to February 18, 2020.

                                                              25         This is the first request for extension from the original due date.

                                                              26   ///

                                                              27   ///

                                                              28   ///

                                                                                                           Page 1 of 3
                                                                   Case 2:20-cv-00015-KJD-BNW Document 4 Filed 01/20/20 Page 2 of 3


                                                              1            Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is
                                                              2    that counsel for Alorica, Inc., requires additional time to evaluate and to respond to
                                                              3    Plaintiff’s Complaint. The parties have entered into this stipulation in good faith and not
                                                              4    for the purpose of delay.
                                                              5     DATED this 20th day of January, 2020.         DATED this 20th day of January, 2020.
                                                              6     PRICE LAW GROUP, APC                           LIPSON NEILSON P.C.
                                                              7           /s/ David Chami                                 /s/ Jessica A. Green
                                                                    By:              ___________                   By:
                                                              8           STEVEN ALPERT, ESQ.                            JOSEPH P. GARIN, ESQ.
                                                                          Nevada Bar No. 8353                            Nevada Bar No. 6653
                                                              9           DAVID CHAMI, ESQ.                              JESSICA A. GREEN, ESQ.
                                                                                                                         Nevada Bar No. 12383
                                                              10          5940 S. Rainbow Blvd.                          9900 Covington Cross Drive
                                                                          Suite 3014                                     Suite 120
                                                              11          Las Vegas, NV 89118                            Las Vegas, Nevada 89144
                                                              12          Attorneys for Plaintiff Carissa                SIMMONDS & NARITA, LLP
                                                                          Christensen                                    LEANNE YU, ESQ. (pro hac vice
                                                                                                                         pending)
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                                                                         44 Montgomery Street, Suite 3010
                            Las Vegas, Nevada 89144




                                                              14                                                         San Francisco, CA 94104
                                                              15                                                         Attorneys for Defendant Alorica, Inc.
                                                              16
                                                              17   ///
                                                              18   ///
                                                              19   ///
                                                              20   ///

                                                              21   ///
                                                              22   ///
                                                              23   ///
                                                              24   ///
                                                              25   ///
                                                              26   ///
                                                              27   ///
                                                              28   ///

                                                                                                            Page 2 of 3
                                                                   Case 2:20-cv-00015-KJD-BNW Document 4 Filed 01/20/20 Page 3 of 3


                                                              1                                       STIPULATION AND ORDER FOR AN EXTENSION
                                                                                                        OF TIME FOR DEFENDANT ALORICA, INC. TO
                                                              2                                           RESPOND TO THE COMPLAINT [ECF NO. 1]
                                                              3                                                       Case No.: 2:20-cv-00015-KJD-BNW
                                                                                                                            Christensen v. Alorica, et al
                                                              4                                           ORDER
                                                              5          Based on the foregoing Stipulation of the parties, and good cause appearing,
                                                              6          IT IS HEREBY ORDERED that the time for Alorica, Inc., to file and serve a
                                                              7    response to Plaintiff’s Complaint [ECF No. 1] shall be, and the same is hereby,
                                                              8    extended from February 4, 2020, to February 18, 2020.
                                                              9
                                                                                                IT IS SO ORDERED
                                                              10
                                                                                                          ________________________________________
                                                              11                                DATED: January 21, 2020
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                              12                                          DATED: ______________________________
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                                                __________________________________________________
                            Las Vegas, Nevada 89144




                                                              14
                                                                                                BRENDA WEKSLER
                                                              15   Respectfully submitted by:   UNITED STATES MAGISTRATE JUDGE
                                                              16   LIPSON NEILSON P.C.
                                                              17       /s/ Jessica A. Green
                                                                   By:
                                                              18      JOSEPH P. GARIN, ESQ.
                                                                      Nevada Bar No. 6653
                                                              19      JESSICA A. GREEN, ESQ.
                                                                      Nevada Bar No. 12383
                                                              20      9900 Covington Cross Drive, Suite 120
                                                                      Las Vegas, Nevada 89144
                                                              21
                                                                      SIMMONDS & NARITA, LLP
                                                              22      LEANNE YU, ESQ. (pro hac vice pending)
                                                              23      44 Montgomery Street, Suite 3010
                                                                      San Francisco, CA 94104
                                                              24
                                                                      Attorneys for Defendant
                                                              25      Alorica, Inc.
                                                              26
                                                              27
                                                              28

                                                                                                        Page 3 of 3
